DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cremer et al. (Cremer) (US 2017/0180794 A1).
	As to claim 1, Cremer discloses a method for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device (see Fig. 1-3), the method comprising:
identifying an upcoming content modification opportunity on an identified channel (identifying replacement content based upon the current identified program; paragraph 
responsive to identifying the upcoming content modification opportunity, transmitting to the content-presentation device, second reference fingerprint data representing more than the initial portion of the modifiable content-segment (receiving set of expected fingerprints corresponding to the remainder of the program; paragraph 94) to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity (use during continued viewing of the channel to determine if the same channel is being viewed or if the viewer has changed channels; paragraph 92-94).

As to claim 8, Cremer discloses a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device (paragraph 39), the set of operations comprising:

responsive to identifying the upcoming content modification opportunity, transmitting to the content-presentation device, second reference fingerprint data representing more than the initial portion of the modifiable content-segment (receiving set of expected fingerprints corresponding to the remainder of the program; paragraph 94) to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity (use during continued viewing of the channel to determine if the same channel is being viewed or if the viewer has changed channels; paragraph 92-94).

As to claim 15, Cremer disclose a computing system for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device, the computing system comprising:
a processor(paragraph 39); and

identifying an upcoming content modification opportunity on an identified channel (identifying replacement content based upon the current identified program; paragraph 22, 35, 60, 84-87), wherein the identifying is based on detecting a match between first reference fingerprint data representing an initial portion of a modifiable content-segment and query fingerprint data representing content transmitted by the content-distribution system to the content-presentation device (identifying that the query fingerprint matches the reference fingerprint for a video/channel; Fig. 2, paragraph 39-60, 81-84), wherein the first reference fingerprint data was generated before the query fingerprint data was generated (query fingerprint is compared to previously existing database index of stored references; paragraph 22, 34, 48-50, 55); and
responsive to identifying the upcoming content modification opportunity, transmitting to the content-presentation device, second reference fingerprint data representing more than the initial portion of the modifiable content-segment (receiving set of expected fingerprints corresponding to the remainder of the program; paragraph 94) to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity (use during continued viewing of the channel to determine if the same channel is being viewed or if the viewer has changed channels; paragraph 92-94).



As to claims 3, 10, 17, Cremer discloses wherein the transmitting the second reference fingerprint data occurs while supplemental content is being transmitted to the content-presentation device for use in connection with the content-presentation device performing the content-modification operation (see Fig. 8-9, paragraph 22, 35, 91-94).

As to claims 4, 11, 18, Cremer discloses wherein transmitting the second reference fingerprint data comprises transmitting the second reference fingerprint data before the content represented by the second reference fingerprint data is being channeled through any portion of the content-distribution system (expected fingerprints corresponding to points in the future on the channel the stb is to monitor; see Fig. 9, paragraph 91-94).

As to claims 5, 12, 19, Cremer discloses responsive to identifying the upcoming content modification opportunity on the identified channel, identifying a content-presentation device tuned to the identified channel, and wherein transmitting the second reference fingerprint data to the content-presentation device comprises transmitting the second reference fingerprint data to the identified content-presentation device (communications regarding replacement data and layout based upon stb identifier; paragraph 65, 79, 84-85, 91-94).


receiving the transmitted second reference fingerprint data (expected fingerprints; paragraph 94);
detecting a match between at least a portion of the received second reference fingerprint data and at least a portion of second query fingerprint data representing content received by the content-presentation device (continuing generation of query fingerprints to compare to the expected fingerprints; paragraph 94); and
responsive to detecting the match, continuing to perform the content-modification operation (paragraph 94).

As to claims 7, 14, Cremer discloses wherein the content-modification operation is a content replacement operation (replacing a portion or all of the video display; paragraph 22-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/          Primary Examiner, Art Unit 2424